Citation Nr: 0609317	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for macular degeneration, 
to include as due to service-connected vascular hypertension 
and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1943 to April 1946 and 
from September 1950 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2006, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran has argued that his current 
macular degeneration was either caused or aggravated by his 
service-connected vascular hypertension.  The only medical 
opinion of record which addresses this issue is from an April 
2003 addendum to a February 2003 VA examination report.  A 
physician concluded that it was less likely than not that the 
veteran's macular degeneration was linked to his vascular 
hypertension.  However, as pointed out by the veteran's 
representative in written argument submitted to the Board in 
March 2006, the physician did not address the question of 
whether or not the veteran's service-connected vascular 
hypertension aggravated the veteran's current macular 
degeneration.  

Disease or disability that is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Therefore, the current medical opinion is inadequate as it 
does not address whether or not the veteran's service-
connected vascular hypertension aggravated his macular 
degeneration.

The Board further notes that the veteran has submitted 
medical articles which indicate that diabetes mellitus can 
increase a person's risk for macular degeneration and in 
correspondence dated in December 2002, the veteran contended 
that his service-connected diabetes mellitus either caused or 
aggravated his current macular degeneration.  As the veteran 
currently has macular degeneration and is currently service-
connected for diabetes mellitus, and considering the medical 
article that indicates such a relationship between these two 
disabilities, the Board finds that a VA medical examination 
and medical opinion must be obtained to address the issue of 
whether or not the veteran's service-connected diabetes 
mellitus either caused or aggravated the veteran's macular 
degeneration.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  See also 38 C.F.R. § 3.159(c)(4); see 
also 38 C.F.R. § 3.10(a); Allen, supra.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date or a degree of 
disability for the disability on appeal.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned as well as a 
degree of disability if service connection is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date and the different 
degrees of disability.  
In view of the foregoing, this appeal is REMANDED to the 
AMC/RO for the following action:

1.  The AMC/RO should also send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his current macular degeneration.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Any tests deemed 
necessary should be conducted.  The 
examiner should be asked to address the 
following questions:  

a)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the veteran's 
current macular degeneration was 
either caused or aggravated by his 
service-connected vascular 
hypertension?  If the examiner finds 
that aggravation has occurred, the 
examiner should be asked to provide 
an estimate as to the degree of 
aggravation.  

b)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the veteran's 
current macular degeneration was 
either caused or aggravated by his 
service-connected diabetes mellitus?  
If the examiner finds that 
aggravation has occurred, the 
examiner should be asked to provide 
an estimate as to the degree of 
aggravation.  

c)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the veteran's 
current macular degeneration began 
during service or is causally linked 
to any incident of active duty?

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

The examiner is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed cause, 
whereas "less likely" would weigh 
against the claim.  

3.  After completion of the above 
actions, and any additional development 
which the AMC/RO may deem necessary, the 
AMC/RO should then review the record and 
adjudicate the claim for service 
connection for macular degeneration, to 
include as secondary to service-connected 
vascular hypertension and/or diabetes 
mellitus.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review as required.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

